Citation Nr: 9901940	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left humerus, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1993 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 20 
percent for a left (minor) shoulder condition.

The Board notes that the veterans testimony, the veterans 
June 1994 statement regarding days missed from work, and the 
letter from the veterans union reasonably raise the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  The Board notes that this issue has not been 
adjudicated by the RO and is therefore referred to the RO for 
appropriate development and review.  It appears that in his 
September 1996 statement the veteran is making a claim of 
service connection for a herniated cervical disc, as 
secondary to the service-connected residuals of a fracture of 
the left humerus.  It also appears that the veteran has made 
a secondary service connection claim for his low back 
condition.  The Board notes that these matters have not been 
adjudicated by the RO and are therefore referred to the RO 
for appropriate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his residuals of a fracture of the 
left humerus are more severely disabling than the current 
rating indicates.  He claims that since his injury in service 
where he sustained multiple fractures in his left shoulder, 
he has suffered pain in his left shoulder, neck and both 
arms.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on a review of the relevant evidence, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence is against a 
rating in excess of 20 percent for residuals of a fracture of 
the left humerus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO. 

2.  The veterans residuals of a fracture of the left humerus 
are manifested principally by instability, complaints of 
chronic left shoulder pain and an inability to lift the left 
arm.

3.  The veteran's limitation of motion of the left shoulder 
is not shown to be more than slight in degree.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a fracture 
of the left humerus is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5201, 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for increased compensation benefits is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that when a veteran claims that a service 
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that all evidence necessary for an 
equitable disposition of the veterans appeal has been 
associated with the claims folder and that the duty to assist 
is met.

Factual Background

Service medical records reveal that during training maneuvers 
in January 1967 the veteran fell and fractured the anatomical 
neck of the left humerus.  No pertinent abnormalities were 
noted on examination for separation in September 1967.  

In January 1968 the RO granted service connection and a 
noncompensable rating for residuals of a fracture of the 
surgical neck of the left humerus.  In May 1985 the Board 
denied a compensable rating for residuals of a fracture of 
the left humerus.  In October 1992 the veteran submitted 
additional medical evidence to support his claim for a 
compensable rating for his service-connected residuals of a 
fracture of the left humerus and underwent a VA examination.  
In a February 1993 rating decision the RO granted a 20 
percent rating for tendonitis, status post healed fracture of 
the left proximal humerus.  

In a July 1992 letter Alfred G. Krebs, M.D. reported that the 
veteran sustained a fractured humerus in 1967 and had 
problems with his rotator cuff, which Dr. Krebs opined to be 
secondary to his impingement.

In a July 1992 letter James S. Broome, M.D., P.C. indicated 
that the veteran was seen in May 1992 for left shoulder AC 
(acromioclavicular) arthritis and impingement. 

VA medical center treatment records dated from March 1991 to 
June 1993 show that the veteran was treated on several 
occasions for left shoulder pain.  In April 1991 it was noted 
that he had completed physical therapy for his left shoulder, 
but that the pain persisted as before.  In October 1992 the 
veteran complained of impingement pain and indicated his work 
involved heavy lifting.  Examination revealed a very tender 
left shoulder.  Flexion was to 110 degrees, extension to 45 
degrees, abduction to 110 degrees, internal rotation was 4+/5 
strength with pain and external rotation was 5/5 strength 
with mild pain.  There was a positive impingement sign and 
there was AC joint pain.  X-rays showed mild arthritis, 
prominent greater tuberosity (status post fracture), and 
cystic deformities on the humeral head.  The assessment was 
probable subacromial impingement/bursitis.  In January 1993 
he complained of chronic shoulder pain and evidence of left 
shoulder impingement was noted.  Physical examination 
revealed abduction was to 140 degrees and flexion was to 120 
degrees.  There was tenderness over the AC joint.  The 
impression was impingement syndrome and AC osteoarthritis.  
In March 1993 he was seen for increased left shoulder pain 
and decreased range of motion and strength.  He reported that 
his shoulder had been sore since the examination (in December 
1992) and he had not been able to sleep.  No numbness or 
weakness was noted.  The impression was left rotator cuff 
abnormality.  He was also seen again in March 1993 for left 
shoulder pain radiating into the neck.  The impression was 
degenerative joint disease, impingement syndrome, and joint 
instability of the left shoulder.  In June 1993 he was seen 
for left shoulder pain.  Examination revealed anterior 
stability, posterior instability, tenderness of the AC joint, 
and a negative impingement sign.  The examiner originally 
thought the veteran had impingement syndrome but was inclined 
towards thinking it was instability.  

On VA examination in December 1992 the veteran reported 
constant pain since his injury in service.  He indicated that 
he missed two to three weeks of work per year due to the 
shoulder pain.  It was noted that he was right-handed and 
worked as an iron worker.  He claimed that his symptoms were 
getting worse and he was not able to do any overhead lifting.  
Physical examination revealed that the left shoulder was 
tender over the anterior aspect, at the area of the 
supraspinous tendon.  Range of motion on flexion was full, 
abduction was restricted to 60 degrees by pain, although 
passively it could be brought through a full range of motion.  
Internal rotation was full but painful.  Tendonitis of the 
left shoulder, status post healed fracture of the left 
proximal humerus was diagnosed.  The examiner noted that a 
review of the reports showed that the fracture in service was 
confined to the greater tuberosity, although the veteran 
stated that it was a comminuted fracture.  

In a June 1993 letter, Crawford C. Campbell, M.D., an 
attending orthopedic surgeon at the Brockton VAMC, noted that 
the veteran had not had a normal left shoulder since his 
injury in service and that the pain had continued over the 
years and gradually worsened.  It was noted that his left 
shoulder had always been a problem for him in his job as a 
metal worker.  Radiographs showed some greater tuberosity 
irregularities and a small distal clavicle osteophyte.  
Physical examination in June 1993 revealed a left shoulder 
lateral rotation to 80 degrees, internal rotation to T8, and 
total elevation of 160 degrees.  He had rather marked 
anterior instability, less marked posterior instability, and 
no evidence of inferior instability.  He had tenderness over 
the AC joint, and did  not have an impingement sign.  Some 
weakness, with resisted lateral rotation of the shoulder, was 
noted.  Dr. Campbell opined that the veterans problem was 
really shoulder instability with resultant rotator cuff 
tendinitis, as opposed to subacromial impingement.  His 
anterior instability was noted to be marked on 
examination and productive of pain.  Dr. Campbell opined that 
the primary cause for the veterans shoulder discomfort was 
anterior instability.  Dr. Campbell also opined that the 
injury in service could certainly have disrupted the 
ligaments of the shoulder and be a direct cause for the 
instability.  

In a January 1994 letter, John A. Scorza, M.D. reported that 
the veteran had been a patient for over five years and had 
been seen many times for pain and decreased function in the 
left shoulder.  Dr. Scorza noted that there was documented 
evidence of chronic shoulder problems resulting from an old 
injury.  

The veteran testified at a personal hearing at the RO in 
January 1994 that he had chronic left shoulder pain.  When he 
got up in the morning the shoulder was stiff and sore and if 
he took a shower he would have to use a shower brush because 
he was unable to reach over his back due to excruciating 
pain.  He indicated that at work he had to look for ways of 
making lifts easier because he did a lot of heavy work.  He 
was an iron worker and was limited in the jobs he could 
select.  As a union iron worker he was supposed to be able to 
do all the facets of the trade, which he could not do because 
of the injury.  He could not do the heavy lifting that he 
could when he was younger and he could not bolt up 
because it involved heavy wrenches.  He missed work 
approximately three to four days a month due to his left 
shoulder.  Somedays he would leave work early due to the 
pain.  He was afraid to walk through a crowd because somebody 
might bump into his shoulder.  For treatment he went to a 
chiropractor, took Motrin, and iced his shoulder down before 
he went to bed.  He could walk, but could not do any other 
activities that he did before, such as softball.  He was 
treated by a Dr. Campbell at the West Roxbury VAMC 
approximately three to four times a year.  The veteran 
indicated that Dr. Campbell told him that his shoulder would 
not get better until he operates.  The veterans wife 
indicated that it was a routine for her to help him with 
dressing.  She felt bad that when he came home from work he 
would ice the shoulder and that at night it was hard for him 
to sleep.  She observed a definite deterioration due to the 
left shoulder, because there were many things he could not do 
anymore.  The veteran reported limitation of motion in the 
shoulder in that if he moved a certain way it would pinch and 
cause pain.  If he tried to move the shoulder a certain way 
at work, he could not do it.  He indicated that his 
performance at work was affected.  He described the pain as 
always being there, and that sometimes the pain went down his 
arm and sometimes it would go from his shoulder to his neck.  
He claimed that the cold weather really affected his shoulder 
and tightened everything up.  He could not reach above his 
head without having pain.  The hearing officer noted that the 
veterans elbow was almost at shoulder level when the pain 
started, and that he could reach a little above shoulder 
level, but with a lot of pain.  He reported loss of muscle 
bulk in the left upper arm and that there was a great 
difference between his neck and shoulder on the right and 
left sides.  He indicated that he was stronger on his right 
side than his left side and could not build up his left side.  
He would lift weights but got to a point where he could not 
lift on the left side so as to equal the right side.  He had 
partial dislocations of the shoulder and when they occurred 
he would guard the arm to avoid bumping it.  He claimed that 
the partial dislocations occurred when he moved in the wrong 
direction, if he was carrying something, or if there was 
pressure.  He was told that he could go through an operative 
procedure, but that because of his age he should not unless 
he really wanted to.  He had become accustomed to the pain 
and learned to live with it.  He indicated that he had no 
sick days in his type of work  and that he would not get paid 
every time he took a day off.  

The veterans chiropractor, Robert T. Gerhard, D.C., reported 
in a January 1994 letter that he had been treating the 
veteran since October 1989 for chronic moderate-severe 
thoraco-lumbar chronic sprain along with a chronic left 
shoulder strain/sprain/degenerative condition that 
occasionally flared up so severely as to involve the neck.  
The veteran reported that the pain in the shoulder forced him 
to have to lift in a one-sided type manner.  Dr. Gerhard 
indicated that an MRI in November 1991 revealed rather 
extensive chronic damage and degenerative changes to the left 
shoulder, including rotator cuff damage, tendonitis, and 
moderate-severe degenerative changes to the acromio-
clavicular joint.  Dr. Gerhard noted that the veterans 
shoulder injury was not the sole causative factor for him 
needing chiropractic treatment.  Dr. Gerhard also opined that 
the degenerative changes and associated tendonitis in the 
left shoulder were adversely affecting the trapezius muscle.  

In a June 1994 statement the veteran reported the number of 
days from January 1993 to June 1994 that he had missed work 
due to the chronic pain in his shoulder.  He indicated that 
in 1993 he lost well over a month of work.  He had been to 
doctors an average of once per week due to the pain in the 
shoulder area.  He claimed his shoulder had worsened over the 
years.  

In a June 1994 letter, Sister Miriam Patrice McKeon indicated 
that the veteran had been coming to her for therapeutic 
counseling for several years.  Sister McKeon reported that 
much of his stress was due to the incessant pain he endured 
as a result of his service-related injury.  It was noted that 
despite the physical and emotional stress, the veteran always 
sought to return to work as soon as he possibly could.  

In a May 1994 letter from Armand Sticco, medical director of 
Medical Associates, it was noted that the veteran was 
undergoing care for left shoulder and arm pain, caused from a 
long-standing injury.  He had first been seen for acupuncture 
and electrical stimulation in January 1994.  It was noted 
that the acupuncture appeared to have been of benefit to him 
and should be continued. 

The veteran submitted a letter dated in September 1994 from 
the Business Agent for his union indicating that the veteran 
had been an ironworker and member of the Local for 26 years.  
It was noted that in recent years he had been unable to 
perform up to his capabilities due to chronic pain in his 
left shoulder.  His job selection was limited to certain 
aspects of the trade, and therefore, his earning capabilities 
were not as broad as those of the average ironworker and he 
depended on others for relief.  He missed numerous days from 
work due to his chronic pain and had left his job early for 
doctor appointments, which affected him in that he would not 
be one of the first men called back to work after a layoff.

In a February 1995 letter John A. Scorza, M.D. indicated that 
he had treated the veteran for six years.  Dr. Scorza noted 
that the veteran had recently ruptured a disc in his lower 
back and because of an old shoulder injury could not put any 
weight on his left shoulder and was forced into an awkward 
transfer position.  

VAMC outpatient treatment records dated from January to April 
1995 show that the veteran was treated for left shoulder pain 
and instability.  In January 1995 he reported he was unable 
to perform overhead activities.  Examination revealed notable 
trapezial muscle atrophy and marked instability in the left 
shoulder.  In April 1995 the impression was instability with 
secondary impingement, with AC pain secondary to degenerative 
joint disease, and with right radicular symptoms.  

On VA examination in December 1996 the veteran claimed that 
his chronic pain involved the left trapezius muscle group.  
He claimed that turning his head and neck was painful, 
especially to the left.  He reported radiating pain down both 
arms from the shoulder, but indicated that at times the pain 
was non-radiating and confined to the forearms.  He had a 
Prednisone injection into the tendon of the left bicep with 
relief, and had a nerve block or injection into the left 
trapezius muscle with relief for about four days.  Recent 
acupuncture failed to relieve his shoulder pain and 
ultrasound treatments also did not help in terms of pain 
relief.  The veteran reported that he had missed three days 
of work already that month due to back, shoulder and neck 
pain.  He did not have radicular pain or weakness in the legs 
and did not have a limp.  On physical examination the 
veterans posture was not normal.  His left shoulder drooped 
about ½ inch below horizontal relative to the right shoulder.  
He did not have any flattening or differential configuration 
of the trapezius muscle.  There was no atrophy of the muscles 
of the shoulder girdles.  The girth of the left upper arm, 
six inches from the humeral head, was 13-7/8 inches, and on 
the right it was 14-1/2 inches.  Abduction measured in the 
coronal plane was 180 degrees on the left and right, with 
pain on the left.  Strength against resistance was normal and 
also painful on the left.  Flexion in the sagittal plane was 
180 degrees on the left and right.  Internal rotation with 
the elbow flexed was 90 degrees on the left and right.  
External rotation was about 45 degrees on the right and left, 
with pain on the left.  He had pain on palpation of the left 
bicipital groove.  He also had acromion tenderness on that 
side.  Left shoulder dysfunction, secondary to injury, 1967 
was diagnosed.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the veterans request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VAs Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veterans ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held that 
the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  
[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded.  
Schafrath at 592.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.    
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The veteran's left shoulder disorder is currently rated 20 
percent disabling under Diagnostic Code 5201.  Under 
Diagnostic Code 5201, a 20 percent rating is warranted when 
there is limitation of motion of the minor arm at shoulder 
level.  A 20 percent rating is also warranted when there is 
limitation of motion of the minor arm midway between the side 
and shoulder level.  When motion of the minor arm is limited 
to 25 degrees from the side, a 30 percent disability rating 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full 
range of motion of the shoulder is measured from 0 degrees to 
180 degrees in forward elevation (flexion), 0 to 180 degrees 
in abduction, 0 to 90 degrees in external rotation, and 0 to 
90 degrees in internal rotation. 38 C.F.R. § 4.71a, Plate I.  
A 20 percent evaluation is warranted for malunion of the 
humerus of the minor upper extremity with moderate deformity 
or marked deformity.  Recurrent dislocation of the humerus 
(of the minor upper) at the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level warrants a 20 percent evaluation.  Recurrent 
dislocation of the humerus (of the minor upper extremity) at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movement also warrants a 20 percent evaluation. A 
higher rating of 40 percent requires a fibrous union of the 
humerous of the minor upper extremity.  38 C.F.R. § 4.71a, 
Code 5202.  

The record reflects that the veteran is right-handed.  While 
clinical findings on the most recent VA examination do not 
demonstrate a limitation of motion of the left arm to 
shoulder level (to directly warrant a 20 percent rating), 
there are findings that the veterans left shoulder 
demonstrates pain, weakness, atrophy, and instability of the 
shoulder joint.  Based on the objective clinical findings 
cited above, the Board concludes that these findings, 
together with consideration of 38 C.F.R. §§  4.40 and 4.45 
and DeLuca, are consistent with limitation of motion to 
shoulder level so as to permit the 20 percent rating under 
Code 5201.  The Board finds that the identified limitation, 
due in part to pain, is adequately contemplated by the 
current 20 percent rating.  38 C.F.R. §§ 4.40, 4.59  
Moreover, there are no separate neurological findings related 
to the service-connected disability which support an 
increased schedular rating.  Considering the evidence of 
record, the Board finds that the currently assigned 
disability evaluation of 20 percent for the veterans 
residuals of a fracture of the left humerus is appropriate.  
As noted above, the reported limitations are no more than 
slight, and the medical evidence does not show that the 
veteran has motion limited to 25 degrees from the side, an 
ankylosed shoulder, and there is no fibrous union of the 
humerus, to support a rating in excess of 20 percent.  
Accordingly, the veteran is entitled to a 20 percent rating, 
but no higher, for residuals of a fracture of the left 
humerus.


ORDER

A rating in excess of 20 percent for residuals of a fracture 
of the left humerus is denied. 



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
